Name: Commission Regulation (EEC) No 945/90 of 11 April 1990 repealing Regulation (EEC) No 2918/89 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1988 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/59 COMMISSION REGULATION (EEC) No 945/90 of 11 April 1990 repealing Regulation (EEC) No 2918/89 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1988 harvest held by Greek storage agencies unprocessed dried grapes (sultanas) from the 1989 harvest, the sale of unprocessed dried grapes (sultanas) from the 1988 harvest should be stopped ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2367/89 (4), and in particular Article 6 ( 1 ) thereof, Whereas provisions were laid down in Commission Regulation (EEC) No 2918/89 0 as amended by Regulation (EEC) No 397/90 (6), for the sale of unprocessed dried grapes (sultanas) from the 1988 harvest for processing within the Community for consumption ; whereas to improve the marketing conditions for HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2918/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 118, 29. 4. 1989, p. 29. (3) OJ No L 123, 9. 5. 1984, p. 25. (4) OJ No L 225, 3 . 8 . 1989, p . 1 . H OJ No L 280, 29 . 9 . 1989, p . 40. (6) OJ No L 42, 16. 2. 1990, p . 48 .